H. Brown, J.,
concurring. I concur in the decision to dismiss this case as improvidently allowed. I write separately in response to the dissenting opinions of my colleagues because I believe they may give the reader an inaccurate impression of what this case involves and why we have dismissed it.
This case was presented to us by appellant, the Ohio State University (“OSU”), as concerning an alleged failure to make reasonable accommodation to Dr. Amy Zaharlick’s visual handicap as required by Ohio Adm. Code 4112-5-08(E). OSU sought to challenge both the validity of Ohio Adm. Code 4112-5-08(E) and the sufficiency of the evidence on which the Ohio Civil Rights Commission found that OSU had violated that regulation. Presumably, we accepted the case in order to consider these issues.
Once we had the opportunity to review the record and consider the briefs and oral arguments of the parties, it became clear that this case was not about accommodation. The evidence adduced before the commission established that Dr. Zaharlick, who is undeniably a handicapped person, was subjected to a tenure evaluation conducted in an egregiously unfair manner. This is a classic example of disparate treatment. On the evidence in the record, the commission could, and did, reasonably conclude that OSU discriminated against Dr. Zaharlick because of her handicap. The evidence could also support other, competing inferences, some of which my colleague Justice Wright identifies in his dissent. As a reviewing court, however, we would be bound to uphold the commission’s finding and order because it is “supported by reliable, probative, and substantial evidence.” Plumbers & Steamfitters Commt. v. Ohio Civil Rights Comm. (1981), 66 Ohio St. 2d 192, 20 O.O. 3d 200, 421 N.E. 2d 128, paragraph two of the syllabus.
Unfortunately for all concerned, the commission also stated in its opinion that OSU had failed to accommodate Dr. Zaharlick’s handicap. As the dissent correctly notes, the issue of reasonable accommodation is not really present; it is a “red herring” injected into the case by loose drafting.
The validity of Ohio Adm. Code 4112-5-08(E) and the quantum of proof necessary to establish a violation of that regulation — the issues for which we accepted jurisdiction in this case — are irrelevant to the outcome. Any opinion we would issue would be nothing more than an application of the Plumbers & Steamfitters standard of review, settled law which the parties do not dispute, to the specific facts of this case.
There is little point in such an exercise. While there are many important issues surrounding the application and construction of Ohio Adm. Code 4112-5-08(E) which this court should consider, we should wait until they are squarely presented in another case.